Citation Nr: 1400283	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel












INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2012, this case was remanded to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A hearing loss disability was not manifested in service, bilateral hearing loss was not manifested within one year after service, and a preponderance of the evidence is against a finding the Veteran's bilateral hearing loss is related to his service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in February 2008.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in April 2008 and February 2013.  Taken together, the VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection 

The Veteran contends that his bilateral hearing loss is related to in-service noise exposure.  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the current appeal, the Veteran's DD 214 shows that his military occupational specialty was fieldsman and that he was awarded the Vietnam Service Medal and Combat Infantryman Badge (CIB).  The Veteran reported noise exposure from mortars and mortars and from ammunition dumps.  The Board concedes that the Veteran was exposed to acoustic trauma during service.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

III.  Factual Background and Analysis

The Veteran's service treatment records (STRs) do not reveal any complaint of, or treatment for, bilateral hearing loss.  Audiograms conducted during the Veteran's pre-induction examination in September 1964, entrance examination in November 1965 and separation examination in August 1967, were all within normal limits.  

In an October 2007 audiology evaluation, audiometric testing revealed puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, of 5, 5, 20, 55 and 65 in the right ear, and 0, 5, 50, 50 and 65 in the left ear.  The Veteran's speech discrimination scores were 92% in his right ear and 88% in his left ear.  The Veteran reported a decrease in his speech recognition ability with ambient noise.  

During an April 2008 VA examination, audiometric testing revealed puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, of 15, 15, 25, 55 and 75 in the right ear, and 10, 10, 60, 60 and 65 in the left ear.  The Veteran's speech discrimination scores were 92% in his right ear and 94% in his left ear.  The Veteran reported having difficulty hearing in crowds, in lectures and in church.  The Veteran also reported difficulty hearing his wife.  The examiner opined that hearing loss was not due to service because hearing was normal at entrance and separation examinations.

The Board found the April 2008 opinion inadequate because the examiner premised the negative opinion on the fact the Veteran's hearing was normal at separation and remanded the claim for a new examination.  

In a February 2013 VA examination, audiometric testing revealed puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, of 25, 25, 50, 65 and 75 in the right ear, and 20, 25, 65, 70 and 70 in the left ear.  The Veteran's speech discrimination scores were 82% in his right ear and 80% in his left ear.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of his military service.  The examiner explained that the Veteran had a September 1964 pre-induction examination, a November 1965 induction examination and an August 1967 separation examination that all contained audiograms that were within normal limits.  

The examiner indicated that the pre-induction and separation audiograms were very similar and "did not display any auditory threshold shifts at any ratable frequency in either ear."  The examiner noted that the induction examination, which was completed between the pre-induction and separation examinations, showed slightly poorer thresholds, particularly in the left ear.  The examiner found that "[s]ince hearing improved in 1967, after [the Veteran's] 1965 audiogram, back to [the Veteran's] pre-induction 1964 levels, it is not likely that [a] permanent auditory threshold shift occurred during Military service."  The examiner also explained that "[e]xposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which usually abates in 16 to 48 hours after the exposure.  Impulse noise may also result in immediate and permanent hearing loss.  Continuous and repeated exposure to loud noise may also cause permanent hearing loss.  Since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without permanent hearing loss."

The evidence of record does not support the Veteran's claim.  The February 2013 VA examiner's opinion that the Veteran's hearing loss is not related to service is entitled to great probative weight as it is based on an adequate examination and consideration of the Veteran's full history.  The examiner explained that in-service testing was within normal limits and the final test showed hearing had improved, as compared to a previous examination.  Thus, the examiner did not merely rely on the fact that the Veteran's hearing acuity was within normal limits at separation from service.  Rather, a normal audiogram subsequent to noise exposure would verify that hearing recovered without permanent hearing loss.  In other words, there was no permanent change or worsening of the Veteran's hearing during service.   

While the Veteran is competent to report the onset of his hearing loss, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous evidence of record.  Charles v. Principi, 16 Vet. App. 370 (2002).  The evidence of record includes the absence of an in-service diagnosis or notation of complaints of hearing loss; the August 1967 separation examination that indicated that the Veteran's hearing was within normal limits; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hearing loss or tinnitus for approximately 40 years after service.  This evidence tends to show that the Veteran's hearing loss disability did not have its onset during his active service. 

The Veteran has offered his own opinion on the etiology of his hearing loss.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are multiple potential etiologies of the Veteran's hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

The Board has also considered the Veteran's service treatment records and the absence of complaints of or treatment for hearing loss for decades following service and finds the weight of the evidence is against the claim; there is no doubt to be resolved.  The only adequate medical opinion of record regarding nexus is negative.  As the preponderance of the evidence is against the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


